

116 HR 4187 IH: Domestic Terrorism Penalties Act of 2019
U.S. House of Representatives
2019-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4187IN THE HOUSE OF REPRESENTATIVESAugust 13, 2019Mr. Weber of Texas (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo penalize acts of domestic terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Domestic Terrorism Penalties Act of 2019. 2.Domestic terrorism (a)In generalChapter 113B of title 18, United States Code, is amended by adding at the end the following:
				
					2339E.Domestic terrorism
 (a)Offenses and penaltiesWhoever, with respect to a circumstance described in subsection (b), and with the intent to intimidate or coerce a civilian population or influence, affect, or retaliate against the policy or conduct of a government—
 (1)kills any person, shall be sentenced to death or imprisonment of not more than a term of life imprisonment, fined under this title, or both;
 (2)kidnaps any person, shall be imprisoned not more than a term of life imprisonment, fined under this title, or both;
 (3)assaults any person with a deadly weapon, shall be imprisoned not more than 30 years, fined under this title, or both;
 (4)assaults any person, and serious bodily injury results therefrom, shall be imprisoned not more than 30 years, fined under this title, or both;
 (5)destroys or damages any structure, conveyance, or other real or personal property, shall be imprisoned not more than 25 years, fined under this title, or both; or
 (6)attempts or conspires to commit an offense described under paragraph (1), (2), (3), (4), or (5) of this subsection, shall be punished in the same manner as a completed act of such offense.
 (b)Circumstance describedA circumstance described in this subsection is, with respect to an offense under subsection (a), that the offense is committed—
 (1)against any person or property within the United States, and— (A)the mail or any facility of interstate or foreign commerce is used in furtherance of the offense;
 (B)such property is used in interstate or foreign commerce or in an activity that affects interstate or foreign commerce;
 (C)any perpetrator travels in or causes another to travel in interstate or foreign commerce in furtherance of the offense; or
 (D)the offense, or the results of the offense, affect interstate or foreign commerce, or, in the case of a threat, attempt, or conspiracy, would have affected interstate or foreign commerce;
 (2)against any property that is owned, leased, or used by the United States or by any department or agency of the United States, whether the property is within or outside of the United States; or
 (3)against any property within the United States that is owned, leased, or used by a foreign government.
							.
 (b)Clerical AmendmentThe table of sections for such chapter is amended by adding after the item relating to section 2339D the following:
				
					
						2339E. Domestic terrorism. .
			